Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Information Disclosure Statement
The information disclosure statement filed 07/16/2019 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al (US 2007/0217147) in view of Lee et al (US 2012/0243180). 
	Regarding Claim 1, Chang (In Figs 1-2) discloses a fluid conduit (120) for cooling an integrated circuit (IC) die (110), (Fig 1), comprising: 
a base (base of 120 in direct thermal contact with 130) to conduct heat from the IC die (110), (¶ 23, II. 1-7); and 
a plurality of microchannels (202-1-202-6) over the base, (Fig 2), the plurality of microchannels (202-1-202-6) comprising first ends coupled to an inlet (150) of the fluid conduit (120), and second ends coupled to an outlet (140) of the fluid conduit (120), (Fig 1), the plurality of microchannels (202-1-202-6) to convey a fluid (coolant, ¶ 23, II.1-7) in parallel over the base (Fig 2), 
wherein the plurality of microchannels (202-1-202-6) comprises a first microchannel (202-1) and a second microchannel (202-2). 
	However Chang is silent with respect to wherein the plurality of microchannels comprises a first microchannel and a second microchannel in fluid communication with each other through one or more pores of a sidewall structure therebetween.
	Instead Lee (In Fig 1b) teaches wherein the plurality of microchannels (25) comprises a first microchannel (25) and a second microchannel (25) in fluid communication with each other through one or more pores (30) of a sidewall structure (20) therebetween (¶ 36, II. 1-3), (Fig 1b).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with a first and second microchannel being in fluid communication with each other through one or more pores of the sidewall structure to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7). 
	Regarding Claim 2, Chang in view of Lee discloses the limitation of Claim 1, however where Change (In Figs 1-2) further discloses wherein the sidewall structure (204-1-204-5) spans a longitudinal length over the base (base of 120 in direct thermal contact with 130) between respective ends of the first microchannel (202-1) and the second microchannel (202-1-202-2).
However Chang does not disclose wherein the sidewall structure comprises a plurality of pores over at least half the longitudinal length.
Instead Lee (In Fig 1b) further teaches wherein the sidewall structure (20) comprises a plurality of pores (30) over at least half the longitudinal length (¶ 36, II. 1-3), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with the sidewall structure comprising a plurality of pores over at least half the longitudinal length to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 3, Chang in view of Lee discloses the limitation of Claim 1, however Chang as modified does not disclose wherein for each of the one or more pores of the sidewall structure, a cross sectional area of the pore is less than a cross sectional area of one of the first microchannel or the second microchannel.
Instead Lee (In Fig 1b) further teaches wherein for each of the one or more pores (30) of the sidewall structure (20), a cross sectional area of the pore (30) is less than a cross sectional area of one of the first microchannel (25) or the second microchannel (25), (41, II. 1-4), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with the cross sectional area of the pore being smaller than a cross sectional area of the fist and the second microchannels to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 8, Chang in view of Lee discloses the limitation of Claim 1, however where Chang as modified does not disclose wherein a width of the sidewall structure between the first microchannel and the second microchannel is in a range of 20 micrometers (µm) to 2000 µm.
Instead where Lee (In Figs 1-2) further teaches where Chang as modified does not disclose wherein a width of the sidewall structure (20) between the first microchannel (25) and the second microchannel (25) is in a range of 20 micrometers (µm) to 2000 µm (¶ 45, II. 1-5), however Lee in Table 1 and Table 2 in conjunction with [0044-0045] teaches or suggest that, width of the sidewall structure is a variable depending on various other design parameters of his cooling heat sink structure, a design variable does not carry any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify a width of the sidewall structure between the first microchannel and second microchannel to be in a range of 20 micrometers (µm) to 2000 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 9, Chang in view of Lee discloses the limitation of Claim 1, however where Chang (In Figs 1-2) further discloses wherein multiple sidewall structures (204-1-204-5) are each disposed between a respective two microchannels (202-1-202-6) of the plurality of microchannels (202-1-202-6).
However Chang as modified does not disclose wherein, for each of the multiple sidewall structures, pores extend through to the sidewall structure to opposite respective sides of the sidewall structure.
Instead (Lee In Fig 1b) further teaches wherein, for each of the multiple sidewall structures (20), pores (30) extend through to the sidewall structure (20) to opposite respective sides of the sidewall structure (20), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee each of the multiple sidewall structure, pores extending through to the sidewall structure to opposite respective sides of the sidewall structure to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 10, Chang in view of Lee discloses the limitation of Claim 1, however where Chang (In Figs 1-2) further discloses wherein the base (base of 120 in direct thermal contact with 130) comprises one of copper (¶ 28, II. 9-11) or aluminum.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Lee and further in view of Protasova (US 2020/0101435). 
Regarding Claim 4, Chang in view of Lee discloses the limitations of Claim 1, however where Chang (In Figs 1-2) further discloses wherein the first microchannel (202-1) and the second microchannel (202-2) are to convey the fluid (coolant, ¶ 23, II.1-7) along a first dimension over a surface of the base (base of 120 in direct thermal contact with 130).
However Chang as modified doe not disclose wherein the sidewall structure provides a porosity gradient along a second dimension which is orthogonal to the first dimension.
Instead Protasova (in Fig 4) teaches wherein the sidewall structure (P2/P3) provides a porosity gradient (¶ 36, II. 1-9) along a second dimension (17) which is orthogonal to the first dimension (14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee and further with Protasova with the sidewall structure providing a porosity gradient along a second direction orthogonal to the first direction to benefit from counteracting peripheral pressure drop the flow application (Lee, ¶ 4, II. 5-11).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Lee further in view of Protasova and further in view of Zhou et al (US 2019/0181717). 
Regarding Claim 5, Chang in view of Lee and further in view of Zhou discloses the limitations of Claim 4, however Chang as modified does not disclose wherein a first portion of the sidewall structure is disposed between the base and a second portion of the sidewall structure, wherein the first portion is less porous than the second portion.
Instead Zhou (In Fig 20) teaches wherein a first portion (214) of the sidewall structure (210/206) is disposed between the base (206) and a second portion (210) of the sidewall structure (210/206), wherein the first portion (214) is less porous than the second portion (206), (heat sink feature 214 comprising plurality fins is illustrated as less porous than 206 with orifices 226).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee further with Protasova and further with Zhou with a first portion of the sidewall structure being disposed between the base and a second portion of the sidewall structure and the first portion being less porous than the second portion to benefit from dissipating heat using a jet impingement process with the cooling fluid (Zhou, ¶ 51, II. 1-11).
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Lee Fig 1b and further in view of Lee Figs 17-18 . 
Regarding Claim 6, Chang in view of Lee Fig 1b discloses the limitation of Claim 1, however where Chang (In Figs 1-2) further disclose wherein the first microchannel (202-1) and the second microchannel (202-2) are to convey the fluid (coolant, ¶ 23, II.1-7) along a first dimension over a surface of the base (base of 120 in direct thermal contact with 130), however Chang as modified does not disclose wherein the sidewall structure provides a porosity gradient along the first dimension.
Instead Lee (In Figs 17-18) teaches wherein the sidewall structure (20) provides a porosity gradient along the first dimension (¶ 65, II. 1-12), (Figs 17-18).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee Fig 1b and further in view of Lee Figs 17-18 with sidewall structure providing a porosity gradient along the first dimension to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 7, Chang in view of Lee Fig 1b discloses the limitation of Claim 1, however Chang as modified does not disclose wherein a porosity of the sidewall structure is between 5% and 50%.
However where Lee (In Figs 17-18) teaches multiple heat concentration zones (140A-140D) with different porosity (¶ 65, II. 1-12), (Figs 17-18), however Lee in table 4 and [0065] teaches that the porosity/pitch is a variable depending on various other parameters of his cooling heat sink structure, a design variable does not carry any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify a porosity of the sidewall structure being between 5% and 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claims 11-12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang Fig 5 in view of Chang Figs 1-2 and further in view of Lee. 
Regarding Claim 11, Chang (In Fig 5) discloses a device (500), comprising: a package substrate (508);  31an integrated circuit (IC) die (402) coupled to the package substrate (508), (Fig 5); and a fluid conduit (408) thermally coupled to the IC die (402), (Fig 5), the fluid conduit (408) comprising: a base (base of 408 in direct thermal contact with 402 through TIM portion), (Fig 5) to conduct heat from the IC die (402), (Fig 5). 
However (Chang in Fig 5) does not disclose wherein a plurality of microchannels over the base, the plurality of microchannels comprising first ends coupled to an inlet of the fluid conduit, and second ends coupled to an outlet of the fluid conduit, the plurality of microchannels to convey a fluid in parallel over the base, wherein the plurality of microchannels comprises a first microchannel and a second microchannel in fluid communication with each other through one or more pores of a sidewall structure therebetween.
Instead Chang (In Fig 1-2) teaches wherein a plurality of microchannels (202-1-202-6) over the base (base of 120 in direct thermal contact with 130), (Fig 1), the plurality of microchannels (202-1-202-6) comprising first ends coupled to an inlet (150) of the fluid conduit (120), and second ends coupled to an outlet (140) of the fluid conduit (120), the plurality of microchannels (202-1-202-6) to convey a fluid (coolant, ¶ 23, II.1-7) in parallel over the base (Fig 1), wherein the plurality of microchannels (202-1-202-6) comprises a first microchannel (202-1) and a second microchannel (202-2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang 5 with Chang Figs 1-2 with a plurality of microchannels comprising a first and a second microchannel over the base and comprising inlet and outlet at respective ends of fluid conduit to convey a fluid in parallel over the base to benefit from keeping the average temperature of the die sufficiently below a target level, as excessive heating at hotspots may result in localized device malfunctions even while the overall cooling target is met (Chang, ¶ 1, II. 8-11). 
However Chang as modified does not disclose wherein the plurality of microchannels comprises a first microchannel and a second microchannel in fluid communication with each other through one or more pores of a sidewall structure therebetween.
Instead Lee (In Fig 1b) teaches wherein the plurality of microchannels (25) comprises a first microchannel (25) and a second microchannel (25) in fluid communication with each other through one or more pores (30) of a sidewall structure (20) therebetween, (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Figs 1-2 and further with Lee with a first and second microchannel being in fluid communication with each other through one or more pores of the sidewall structure to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7). 
Regarding Claim 12, Chang Fig 5 in view of Chang Figs 1-2 and further in view of Lee discloses the limitation of Claim 11, however Chang as modified does not disclose wherein the sidewall structure spans a longitudinal length over the base between respective ends of the first microchannel and the second microchannel, and the sidewall structure comprises a plurality of pores over at least half the longitudinal length.  
Instead Chang (In Figs 1-2) further teaches wherein the sidewall structure (204-1-204-5) spans a longitudinal length over the base (base of 120 in direct thermal contact with 130) between respective ends of the first microchannel (202-1) and the second microchannel (202-2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang 5 with Chang Figs 1-2 with the sidewall structure spanning a longitudinal length over the base between respective ends of the first and second microchannels to benefit from keeping the average temperature of the die sufficiently below a target level, as excessive heating at hotspots may result in localized device malfunctions even while the overall cooling target is met (Chang, ¶ 1, II. 8-11). 
However Chang as modified does not disclose wherein the sidewall structure comprises a plurality of pores over at least half the longitudinal length.  
Instead Lee (In Fig 1b) further teaches wherein the sidewall structure (20) comprises a plurality of pores (30) over at least half the longitudinal length (¶ 36, II. 1-3), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Figs 1-2 and further with Lee with sidewall structure comprising a plurality of pores over at least half the longitudinal length to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7). 
Regarding Claim 16, Chang Fig 5 in view of Chang Figs 1-2 and further in view of Lee discloses the limitation of Claim 11, however Chang as modified does not disclose wherein multiple sidewall structures are each disposed between a respective two microchannels of the plurality of microchannels, wherein, for each of the multiple sidewall structures, pores extend through to the sidewall structure to opposite respective sides of the sidewall structure.
However Chang figs 1-2 further teaches wherein multiple sidewall structures (204-1-204-5) are each disposed between a respective two microchannels (202-1-202-6) of the plurality of microchannels (202-1-202-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang 5 with Chang Figs 1-2 with multiple sidewall structures are each disposed between a respective two microchannels of the plurality of microchannels to benefit from keeping the average temperature of the die sufficiently below a target level, as excessive heating at hotspots may result in localized device malfunctions even while the overall cooling target is met (Chang, ¶ 1, II. 8-11). 
However Chang as modified does not disclose wherein, for each of the multiple sidewall structures, pores extend through to the sidewall structure to opposite respective sides of the sidewall structure.
Instead Lee (In Fig 1b) further teaches wherein, for each of the multiple sidewall structures (20), pores (30) extend through to the sidewall structure (20) to opposite respective sides of the sidewall structure (20), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Figs 1-2 and further with Lee with each of the multiple sidewall structures, pores extending through to the sidewall structure to opposite respective sides of the sidewall structure excel to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7). 
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang Fig 5 in view of Chang Figs 1-2 further in view of Lee and further in view of Protasova. 
Regarding Claim 13, Chang Fig 5 in view of Chang Figs 1-2 and further in view of Lee discloses the limitation of Claim 11, however Chang as modified does not disclose wherein the first microchannel and the second microchannel are to convey the fluid along a first dimension over a surface of the base, and the sidewall structure provides a porosity gradient along a second dimension which is orthogonal to the first dimension.
Instead Chang (In Figs 1-2) teaches wherein the first microchannel (202-1) and the second microchannel (202-2) are to convey the fluid (coolant, ¶ 23, II.1-7) along a first dimension over a surface of the base (base of 120 in direct thermal contact with 130).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang 5 with Chang Figs 1-2 with the first microchannel and second microchannel conveying the fluid along a first dimension over a surface of the base to benefit from keeping the average temperature of the die sufficiently below a target level, as excessive heating at hotspots may result in localized device malfunctions even while the overall cooling target is met (Chang, ¶ 1, II. 8-11). 
However Chang as modified does not disclose wherein the sidewall structure provides a porosity gradient along a second dimension which is orthogonal to the first dimension.
Instead Protasova (in Fig 4) teaches wherein the sidewall structure (P2/P3) provides a porosity gradient (¶ 36, II. 1-9) along a second dimension (17) which is orthogonal to the first dimension (14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Figs 1-2 further with Lee and further with Protasova with the sidewall structure providing a porosity gradient along a second direction orthogonal to the first direction to benefit from counteracting peripheral pressure drop the flow application (Lee, ¶ 4, II. 5-11).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang Fig 5 in view of Chang Figs 1-2 further in view of Lee and further in view of Protasova and further in view of Zhou. 
Regarding Claim 14, Chang Fig 5 in view of Chang Figs 1-2 further in view of Lee and further in view of Protasova discloses the limitation of Claim 13, however Chang as modified does not disclose wherein a first portion of the sidewall structure is disposed between the base and a second portion of the sidewall structure, wherein a first vertical span of the first portion, and a second vertical span of the second portion are each at least 10% of a total vertical span of the sidewall structure, and wherein a first porosity of the first portion differs from a second porosity of the second portion by at least 5%.
However where Zhou (Fig 20) teaches wherein a first portion  (214) of the sidewall structure (206/210) is disposed between the base (206) and a second portion (210) of the sidewall structure (206/210), wherein a first vertical span of the first portion (214), and a second vertical span of the second portion (210) are each at least 10% of a total vertical span of the sidewall structure (206/210), (vertical span of 214 and 210 is illustrated in Fig 20, each being at least 10% of vertical span of 206 and 210), (Fig 20) and wherein a first porosity of the first portion (214) differs from a second porosity of the second portion (210) by at least 5% (heat sink feature 214 comprising plurality fins is illustrated as to have porosity different than porosity of 206 with orifices 226 by at least 5%).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Figs 1-2 further with Lee further with Protasova and further with Zhou with a fist portion of the sidewall structure being disposed between the base and a second portion and a first vertical span of the first portion and a second vertical span of the second portion each being at least 10% of a total vertical span of the sidewall structure and  a first porosity of the first portion being different from a second porosity of the second portion by at least 5% to benefit from dissipating heat using a jet impingement process with the cooling fluid (Zhou, ¶ 51, II. 1-11).
However, thickness or porosity ratios of a first and a second porous portions of a sidewall structure are design variables depending on many other parameters of the cooling assembly, without having any patentable weight. 

It would have been an obvious matter of design choice to one of ordinary skill in the art to modify a porosity of the sidewall structure being between 5% and 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang Fig 5 in view of Chang Figs 1-2 further in view of Lee Fig 1b and further in view of Lee figs 17-18 . 
Regarding Claim 15, Chang Fig 5 in view of Chang Figs 1-2 and further in view of Lee Fig 1b discloses the limitation of Claim 11, however Chang as modified does not disclose wherein the first microchannel and the second microchannel are to convey the fluid along a first dimension over a surface of the base, and the sidewall structure provides a porosity gradient along the first dimension.
Instead Chang (In Figs 1-2) teaches wherein the first microchannel (202-1) and the second microchannel (202-2) are to convey the fluid (coolant, ¶ 23, II.1-7) along a first dimension over a surface of the base (base of 120 in direct thermal contact with 130).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang 5 with Chang Figs 1-2 with the first microchannel and the second microchannel conveying the fluid along a first dimension over a surface of the base to benefit from keeping the average temperature of the die sufficiently below a target level, as excessive heating at hotspots may result in localized device malfunctions even while the overall cooling target is met (Chang, ¶ 1, II. 8-11). 
However Chang as modified does not disclose wherein the sidewall structure provides a porosity gradient along the first dimension.
Instead Lee (In Figs 17-18) teaches wherein the sidewall structure (20) provides a porosity gradient along the first dimension (Figs 17-18).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang Fig 5 with Chang Fig 1-2 further with Lee Fig 1b and further in view of Lee Figs 17-18 with sidewall structure providing a porosity gradient along the first dimension to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Claims 17-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Lee and further in view of Hsieh (US 2015/0124399). 
Regarding Claim 17, Chang (In Figs 1-2) discloses a system (100) comprising: an integrated circuit (IC) die (110); a fluid conduit (120) thermally coupled to the IC die (110), (Fig 1), the fluid conduit (120) comprising: a base (base of 120 in direct thermal contact with 130), (Fig 1) to conduct heat from the IC die (110), (¶ 23, II. 1-7); and a plurality of microchannels (202-1-202-6) over the base (Fig 1), the plurality of microchannels (202-1-202-6) comprising first ends coupled to an inlet (150) of the fluid conduit (120), and second ends coupled to an outlet (140) of the fluid conduit (120), (Fig 1), the plurality of microchannels (202-1-202-6) to convey a fluid (coolant, ¶ 23, II.1-7) in parallel over the base (Fig 2), wherein the plurality of microchannels (202-1-202-6) comprises a first microchannel (202-1) and a second microchannel (202-2). 
However Chang does not disclose wherein the plurality of microchannels comprises a first microchannel and a second microchannel in fluid communication with each other through one or more pores of a sidewall structure therebetween; and a display device coupled to the IC die, the display device to display an image based on a signal from the IC die.
Instead Lee (In Fig 1b) teaches wherein the plurality of microchannels (25) comprises a first microchannel (25) and a second microchannel (25) in fluid communication with each other through one or more pores (30) of a sidewall structure (20) therebetween (¶ 36, II. 1-3), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with a first and second microchannel being in fluid communication with each other through one or more pores of the sidewall structure to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7). 
However Chang as modified does not disclose wherein a display device coupled to the IC die, the display device to display an image based on a signal from the IC die.
Instead Hsieh (In Figs 1-3) teaches wherein a display device (120), (Fig 1) coupled to the IC die (400), the display device (120) to display an image based on a signal from the IC die (400), (¶ 22, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee and further with Hsieh with a display device coupled to the IC die with the display device displaying an image based on a signal from the IC die to benefit from providing a LCD screen with a high resolution which has become mainstream and generally consumes high power while providing a cooling conduit to combat temperature rise in the LCD which may shorten the life of the LCD and may cause heterochromatic phenomenon (Hsieh, ¶ 27, II. 1-16). 
Regarding Claim 18, Chang in view of Lee and further in view of Hsieh discloses the limitation of Claim 17, however where Chang (In Figs 1-2) further disclose wherein the sidewall structure (204-1-204-5) spans a longitudinal length over the base (base of 120 in direct thermal contact with 130) between respective ends of the first microchannel (202-1) and the second microchannel (202-2).
However Chang does not disclose wherein the sidewall structure comprises a plurality of pores over at least half the longitudinal length.
Instead Lee (In Fig 1b) teaches wherein the sidewall structure (20) comprises a plurality of pores (30) over at least half the longitudinal length (¶ 36, II. 1-3), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with the sidewall structure comprising a plurality of pores over at least half the longitudinal length to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Regarding Claim 20, Chang in view of Lee and further in view of Hsieh discloses the limitation of Claim 17, however where Chang (In Figs 1-2) further disclose  wherein multiple sidewall structures (204-1-204-5) are each disposed between a respective two microchannels (202-1-202-6) of the plurality of microchannels (202-1-202-6), (Fig 2).
However Chang does not disclose wherein, for each of the multiple sidewall structures, pores extend through to the sidewall structure to opposite respective sides of the sidewall structure.
Instead Lee (In Fig 1b) teaches wherein, for each of the multiple sidewall structures (20), pores (30) extend through to the sidewall structure (20) to opposite respective sides of the sidewall structure (20) (¶ 36, II. 1-3), (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee with each of the multiple sidewall structures, pores extending through to the sidewall structure to opposite respective sides of the sidewall structure to benefit from forming a heat dissipation zone between the inlet and outlet with the heat dissipation zone including the entire area between the inlet and outlet, or a smaller subset within the device (Lee, ¶ 37, II. 1-7).
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang in view of Lee further in view of Hsieh and further in view of Protasova. 
Regarding Claim 19, Chang in view of Lee and further in view of Hsieh discloses the limitation of Claim 17, however  where Chang (In Figs 1-2) further discloses wherein the first microchannel (202-1) and the second microchannel (202-2) are to convey the fluid (coolant, ¶ 23, II.1-7) along a first dimension over a surface of the base (base of 120 in direct thermal contact with 130).
However Chang as modified does not disclose wherein the sidewall structure provides a porosity gradient along a second dimension which is orthogonal to the first dimension.
Instead Protasova (in Fig 4) teaches wherein the sidewall structure (P2/P3) provides a porosity gradient (¶ 36, II. 1-9) along a second dimension (17) which is orthogonal to the first dimension (14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Chang with Lee further with Hsieh and further with Protasova with the sidewall structure providing a porosity gradient along a second direction orthogonal to the first direction to benefit from counteracting peripheral pressure drop the flow application (Lee, ¶ 4, II. 5-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Microfluidic Devices US 2010/0326914, Countercurrent Heat Exchanger/Reactor US 2016/0003552, Method and Apparatus for Cooling Electronics US 2010/0128436, Composite Plate Device for Thermal Transpiration Micropump US 2006/0147741. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835